Per Curiam.—
The bond on which the judgment was entered in favour of the guardians, is in the nature of a continuing security for the discharge of a constantly accruing liability. It stands for all and every part of the liability contemplated. Execution may issue on the judgment for any sum which may become due by breach of the condition, and the judgment is afterwards to remain as a security for the performance of the condition. It is not the ordinary case of a bond in a penalty conditioned for the performance of some act simply, in which there is no stipulation as to a continuance of the security, after the condition has been partly performed. In such a case a part payment goes in part discharge of the penalty. This bond, by its terms, is of a different nature, and we cannot diminish the security which the parties intended should remain.
Rule discharged.